Citation Nr: 1422123	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-199 77	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the RO.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a June 2013 appellate brief.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

A review of the May 2007 VA examination report reflects that an addendum opinion is needed to fully address the medical question presented in this case.  

Specifically, the May 2007 VA examiner's opinion relied heavily on the Veteran having normal hearing at separation.  In fact, the May 1963 separation audiogram reflects a finding of 25 decibels in the 4000 hertz and 6000 hertz frequencies of the right ear.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As there appear to be indications of some degree of hearing impairment in the right ear on separation, an additional VA medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The AOJ should take appropriate action to contact the Veteran in order to have him provide the names and addresses of all health care providers who have treated him for his claimed bilateral hearing loss since service.  

After acquiring this information and obtaining any necessary authorization, copies of any outstanding records should be obtained and associated them with the claims file.  

The AOJ should ensure that all available VA and non-VA treatment records are obtained. 

The Veteran must also be advised that, with respect to private medical evidence, he may alternatively obtain the copies of any records on his own and submit them in support of his claim.  

2.  The AOJ then should take all indicated steps to obtain a clarifying opinion addressing the likely etiology of the claimed hearing loss.  The VA examiner must make note of a review of the claims folder.

The examiner should note that a history of noise exposure during service has been conceded in this case and should be addressed in providing the requested opinion.

After reviewing the entire record, the medical examiner should provide an opinion as to whether it (a) is at least as likely as not (50 percent probability or greater) that any bilateral hearing loss disability is causally related to his documented in-service noise exposure.   

In providing the opinion the examiner should address the threshold shift at 4000 and 6000 Hertz in the right ear on separation.

All opinions and conclusions must be supported by a complete rationale.

3. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

